Citation Nr: 1749609	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1. Entitlement to service connection for sleep apnea, to include as due to service-connected asthma.

2. Entitlement to service connection for hypertension, to include as due to service-connected asthma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active training in the United States Army from March 15, 1982 to July 9, 1982. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs Regional Office (RO).

The Board notes that the Veteran's active service was comprised solely of a period of ACDUTRA.  However, once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA. Hill v. McDonald, 28 Vet. App. 243, 251-52 (2016). In this case, the Veteran has already been granted service connection for asthma and as such, has achieved Veteran status.


FINDINGS OF FACT

1. The Veteran's current sleep apnea did not originate in and is not otherwise related to active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.

2. The Veteran's current hypertension did not originate in and is not otherwise related to active service; was not manifest within one year of discharge; and is not proximately due to, the result of, or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea, to include as secondary to service-connected asthma, have not been met. 38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

2. The criteria for service connection for hypertension, to include as secondary to service-connected asthma, have not been met. 38 U.S.C.A. §§ 101, 1101, 1131, 5107 (West 2014); 38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist.  VA mailed multiple letters, beginning in December 2009, to the Veteran advising him of what the evidence must show and of the respective duties of VA in obtaining evidence in addition to the Veteran's responsibilities. 

Regarding the duty to assist, the Veteran's available post-service VA treatment records have been obtained, he has been provided multiple appropriate 
VA examinations, and relevant private medical records were obtained. Neither the Veteran nor his representative have identified any outstanding evidence to include medical records, which could be obtained to substantiate the claim. The Board is also unaware of any outstanding evidence. 

As such, the Board will proceed to the merits of the issues on appeal.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his sleep apnea and hypertension are secondary to his service-connected asthma. Service connection may be granted for other disabilities that are proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Additional disabilities resulting from the aggravation of a nonservice-connected disability by a service-connected disability are also compensable under 38 C.F.R. § 3.310(b). Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 38 C.F.R. § 3.102 (2017).

Sleep Apnea 

The report of the 2011 VA examination reflects that the Veteran was diagnosed with sleep apnea in 1999. Additionally, VA records acknowledge that the Veteran has sleep apnea. Thus, the competent evidence shows a current diagnosis.

The October 2011 VA examination concluded that as the Veteran was not diagnosed until more than 15 years after leaving active service. The VA examiner, a physician, noted that the Veteran denied symptoms prior to, during, or following service, until his 1999 diagnosis via polysomnogram.  As such, it was less likely than not that his sleep apnea was caused by or a result of service.  See October 2011 VA Examination; Service Treatment Records.  The Board finds that this report deserves much weight as the examiner recorded the Veteran's pertinent medical history, examined him, and performed diagnostic testing.  

Accordingly, the Board finds that preponderance of the competent and credible evidence is against a finding of entitlement to service connection on a direct basis for sleep apnea is not warranted. 

The Veteran's primary contention is that his sleep apnea was caused by his service-connected asthma. 

In February 2014, the VA examiner determined that it was less likely than not that the Veteran's sleep apnea was related to or aggravated by his service-connected asthma and/or its treatments. The VA examiner noted that asthma and obstructive sleep apnea syndrome are two prevalent diseases that may coexist and adversely affect health-related quality of life. In patients suffering from both conditions, nocturnal breathing disorder may be related to asthma, OSA or both. The examiner also acknowledged the various causes of sleep apnea and stated, "a causal relationship between asthma and [sleep apnea] has not been scientifically established."

In response, the Veteran submitted articles that were reviewed in a March 2015 
VA addendum opinion provided by the February 2014 VA examiner. The VA physician noted that the Medscape and Journal of the American Medical Association articles were "reviewed in detail."  Again, the examiner noted that it was less likely than not that the Veteran's sleep apnea was related to or aggravated by his asthma in light of the Veteran's submitted medical articles. He explained that the reports noted additional studies "investigating the mechanisms underlying the association of asthma to obstructive sleep apnea are warranted." (Emphasis added). He concluded that the articles provide no conclusive evidence of a relationship between asthma and sleep apnea. Additionally, he explained that mainstream medical literature does not establish a cause and effect relationship between the two conditions. 

In the February 2014 VA medical opinion and the March 2015 addendum, the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, including the Veteran's submitted webpages, and provided a thorough supporting rationale for the conclusion reached. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008). The Board finds that VA physician's opinion is competent, credible, and persuasive. As such, the Board places much weight on it. The Veteran has not submitted any contrary competent evidence or medical opinions. The web articles are not specific to the Veteran's individualized circumstances so the Board places less weight on them. 

In light of the above, the Board finds that while the Veteran has a currently diagnosed sleep apnea disability, the preponderance of the evidence shows that it is not secondary to or aggravated by his service-connected asthma. 38 C.F.R. §§ 3.102, 3.310.

Hypertension

The report of the February 2014 VA examination reflects that Veteran was diagnosed with hypertension in the early 1990s at the Aurora Sinai Samaritan Medical Center. Additionally, VA treatment records acknowledge that the Veteran has a current diagnosis of hypertension. As such, the Board finds competent evidence of a current disability.

Although the Veteran has a current disability, there is no evidence, either medical or lay, that the Veteran's hypertension began in service or within the first post-service year. The Veteran's service treatment records are silent regarding hypertension. Additionally, the Veteran has not presented lay evidence that hypertension began in service. See 38 U.S.C.A. § 5107(a) (West 2014) ("Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.").

Accordingly, the Board finds that entitlement to service connection on a direct basis for hypertension is not warranted. The preponderance of the evidence of the record is against a finding that hypertension was incurred during service. Nor is there any evidence, including from the Veteran's account, that hypertension manifested within one year of discharge from service. 38 U.S.C.A. § 1133(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran's primary contention is that his hypertension was caused by his service-connected asthma. Alternatively, he asserts that his hypertension is a result of his sleep apnea if it is found that sleep apnea is secondary to his service-connected asthma.

The February 2014 VA examination concluded that the Veteran's hypertension was less likely than not related to or aggravated by his service-connected asthma or its treatments. The examiner noted that pertinent medical literature states that asthma is a highly unlikely cause/aggravator of hypertension. Additionally, the examiner noted that inhaled medications used to treat asthma like in the Veteran's situation rarely cause hypertension. The Board places good much weight on this competent medical evidence as the VA physician examined the Veteran, reviewed the claims file and noted the Veteran's pertinent medical history, and provided support for the opinion given.  

In light of the above, the Board finds that while the Veteran has a currently diagnosed hypertension disability, the preponderance of the competent evidence shows that the disability is not secondary to or aggravated by his service-connected asthma. 38 C.F.R. § 3.310. Additionally, as the Veteran's sleep apnea is not secondary to his asthma, neither can his hypertension be secondary to his sleep apnea. 

The Board acknowledges the Veteran's sincere belief that his sleep apnea and hypertension are related to his service-connected asthma and notes that lay persons are competent to provide opinions on some medical issues. However, in this case, the question of whether the Veteran has sleep apnea and hypertension that are related to his active service or his service-connected asthma are outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The intricacies in diagnosing sleep apnea and hypertension and opining regarding the etiology of such disabilities are issues that require the expertise of a medical professional, as they involve the complex respiratory and circulatory systems. While the Veteran can report symptoms that he experiences, he is not competent to make medical opinions.

In sum, regarding both issues on appeal, the Board finds the preponderance of the evidence is against the Veteran's claims in light of the negative competent medical evidence, the little probative value of the general and conclusory nature of the articles, and the Veteran's lay statements. In reaching this decision, the Board considered the doctrine of reasonable doubt, but it is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for sleep apnea, to include as secondary to service-connected asthma, is denied. 

Service connection for hypertension, to include as secondary to service-connected asthma, is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


